       Case 1:20-cv-04357-CAP-CCB Document 1 Filed 10/26/20 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


MAISHA HARRIS,                                       Civil Action No.

     Plaintiff,

v.                                                   JURY TRIAL DEMANDED


MOTHERS MAKING A CHANGE and
HEALTHCARE STAFFING, INC.,

     Defendants.



                         COMPLAINT FOR DAMAGES

        COMES NOW, Maisha Harris (“Plaintiff” or “Ms. Harris”), and files this

Complaint against Defendants Cobb-Douglas Community Services Board, d/b/a

Mothers Making a Change (“Defendant MMAC”) and Healthcare Staffing, Inc.

(“Defendant HS”)(collectively, “Defendants”), and shows the following:

                        I.    NATURE OF COMPLAINT

                                          1.

        Plaintiff brings this action for damages, liquidated damages, and reasonable

attorney fees for Defendant’s violation of her rights under Title VII of the Civil
     Case 1:20-cv-04357-CAP-CCB Document 1 Filed 10/26/20 Page 2 of 15




Rights Act of 1964, as amended, 42 U.S.C. § 2000e (“Title VII”) and the Civil

Rights Act of 1991, 42 U.S.C. § 1981, et. seq. (“Section 1981”).

                   II.      ADMINISTRATIVE PROCEDURES

                                         2.

      Plaintiff has fulfilled all conditions necessary to proceed with this cause of

action under Title VII. Plaintiff filed her Charge of Discrimination with the EEOC

on May 26, 2017 and amended Charge of Discrimination on October 1, 2019.

                                         3.

      The EEOC issued a “Notice of Right to Sue” on September 15, 2020,

entitling an action to be commenced within ninety (90) days of receipt of that

notice.

                                         4.

      Plaintiff timely files this action within ninety (90) days of receipt of the

Notice of Right to Sue from the EEOC.

                     III.    JURISDICTION AND VENUE

                                         5.

      Plaintiff invokes the jurisdiction of this court pursuant to 28 U.S.C. §§ 1331

and 1343, and 42 U.S.C. § 1981.




                                         2
      Case 1:20-cv-04357-CAP-CCB Document 1 Filed 10/26/20 Page 3 of 15




                                           6.

       Defendant MMAC is a drug treatment rehabilitation facility qualified to do

business in this district. Defendant HS is a staffing company qualified to do

business in this district. In addition, the acts and omissions that give rise to

Plaintiff’s claims occurred in this district. Accordingly, venue in this Court is

proper pursuant to 29 U.S.C. §1391.

                                  IV.    PARTIES

                                           7.

       Plaintiff is an African-American female citizen of the United States of

America and is subject to the jurisdiction of this Court.

                                           8.

       At all times relevant Defendant was qualified and licensed to do business in

Georgia, and at all times material hereto has conducted business within this

District.

                                           9.

       Defendant MMAC is now and, at all times relevant hereto, has been a

rehabilitation center engaged in an industry affecting commerce. During all times

relevant hereto, Defendant MMAC has employed fifteen (15) or more employees




                                          3
     Case 1:20-cv-04357-CAP-CCB Document 1 Filed 10/26/20 Page 4 of 15




for the requisite duration under Title VII. Defendant MMAC is therefore covered

under Title VII in accordance with 42 U.S.C. § 2000e(b).

                                        10.

      Defendant MMAC may be served with process by delivering a copy of the

summons and complaint to its office at 3830 S Cobb Drive SE, Smyrna, GA

30080.

                                        11.

      Defendant HS is now and, at all times relevant hereto, has been a staffing

agency engaged in an industry affecting commerce. During all times relevant

hereto, Defendant HS has employed fifteen (15) or more employees for the

requisite duration under Title VII. Defendant HS is therefore covered under Title

VII in accordance with 42 U.S.C. § 2000e(b).

                                        12.

      Defendant HS may be served with process by delivering a copy of the

summons and complaint to its Registered Agent, United States Corporation of

America, Inc., at 1420 Southlake Plaza Drive, Morrow, GA 30260.




                                        4
     Case 1:20-cv-04357-CAP-CCB Document 1 Filed 10/26/20 Page 5 of 15




                          V.   FACTUAL ALLEGATIONS

                                        13.

      Ms. Harris began working for Defendant Healthcare Staffing, Inc. on or

about December 1, 2016.

                                        14.

      Defendant Healthcare Staffing assigned Ms. Harris to work at Defendant’s

Mothers Making A Change Program (“MMAC”) as a Client Support Worker.

                                        15.

      Mothers Making A Change Program provides substance abuse treatment to

pregnant and/or women with children under the age of 18 who have drug and

alcohol related issues.

                                        16.

      Ms. Harris worked with the women in the residential program. Part of her

responsibilities included making sure that the clients were adhering to the rules.

For example, alcohol and drugs were strictly prohibited, and the clients were not

allowed to have men over.




                                        5
     Case 1:20-cv-04357-CAP-CCB Document 1 Filed 10/26/20 Page 6 of 15




                                           17.

      When a client was caught breaking a rule, the Client Support Worker would

document the infraction in the group email at the end of the shift. Infractions could

result in the client being kicked out of the program.

                                           18.

      In early 2017, Ms. Harris noticed that the Coordinator for the program,

Christina Bell, would downplay her reports of clients breaking the rules.

                                           19.

      Ms. Bell, as well as another Client Support Worker, Adriane Adams, would

often make race-based comments and racial comparisons.

                                           20.

      For example, they said that Black women are more sensitive than white

women when it came to rules.

                                           21.

      They said that Black women take things more seriously than white women.

                                           22.

      They said that Black women complain more.

                                           23.

      They said that Black women are more vocal.


                                          6
     Case 1:20-cv-04357-CAP-CCB Document 1 Filed 10/26/20 Page 7 of 15




                                          24.

      They made comparisons between Black and white babies, suggesting that

Black babies were fussier and did not sleep as well as white babies.

                                          25.

      Ms. Harris witnessed such race-based comments and/or race-base

comparisons approximately three times a week.

                                          26.

      Both Ms. Bell and Ms. Adams are white.

                                          27.

      At the time, there were few Black employees working at MMAC

                                          28.

      At the time, the client population was predominantly white women.

                                          29.

      In early March 2017, Ms. Harris began complaining that her reports of client

infractions were not being taken seriously.

                                          30.

      Ms. Harris verbally complained to Ms. Bell and Ms. Adams that she felt her

reports were not being taken seriously because she was Black.




                                         7
     Case 1:20-cv-04357-CAP-CCB Document 1 Filed 10/26/20 Page 8 of 15




                                           31.

      Ms. Harris also told Ms. Bell that she was uncomfortable with the racial

comparisons, and though Ms. Bell was entitled to her opinion, that MMAC still

needed to follow through when there was a policy violation.

                                           32.

      Despite this, Ms. Harris continued to report incidents as they occurred, while

noting in the group email that it did not seem like things were changing.

                                           33.

      On April 18, 2017, Ms. Harris submitted a written complain of race

discrimation to both Defendants.

                                           34.

      The following day, Defendant MMAC told Ms. Harris about purported

complaints filed by clients against her.

                                           35.

      Ms. Harris was removed from the schedule and told that an investigation

into would be conducted.




                                           8
      Case 1:20-cv-04357-CAP-CCB Document 1 Filed 10/26/20 Page 9 of 15




                                            36.

      Defendant MMAC was aware that clients who had been reported for

breaking the rules often attempted to retaliate against the employee involved by

fabricating complaints.

                                            37.

      Ms. Harris was not given the opportunity to address the allegations

                                            38.

      Defendants never responded to her written complaint of discrimination.

                                            39.

      Ms. Harris attempted to follow up regarding the status of the investigation

but was never returned to work.

                                            40.

      It was not until Ms. Harris applied for unemployment and a hearing was held

with the Georgia Department of Labor that she discovered that Defendants claimed

to have terminated as a result of alleged complaints.

                                            41.

      Although Defendants purport to provide a legitimate non-discriminatory

reason for the adverse action, this reason is a pre-text.




                                           9
     Case 1:20-cv-04357-CAP-CCB Document 1 Filed 10/26/20 Page 10 of 15




                                           42.

      Others outside of the Ms. Harris’s protected class, i.e. white employees,

were treated differently.

                                           43.

      During Ms. Harris’s employment, another Client Support Worker, Julie, had

received complaints from clients.

                                           44.

      Julie, a white woman, was not terminated.

                            VI.   CLAIMS FOR RELIEF

    COUNT ONE: DISCRIMINATION IN VIOLATION OF TITLE VII

                                           45.

      Plaintiff re-alleges paragraphs 13-44 as if set forth fully herein.

                                           46.

      Defendants’ actions in subjecting Plaintiff to ongoing race discrimination

constitute unlawful discrimination on the basis of Plaintiff’s race in violation of

Title VII.

                                           47.

      Defendants willfully and wantonly disregarded Plaintiff’s rights, and their

discrimination against Plaintiff was undertaken in bad faith.


                                          10
     Case 1:20-cv-04357-CAP-CCB Document 1 Filed 10/26/20 Page 11 of 15




                                           48.

      The effect of the conduct complained of herein has been to deprive Plaintiff

of equal employment opportunity, and to otherwise adversely affect her status as

an employee because of her race.

                                           49.

      As a direct and proximate result of Defendants’ violation of Title VII,

Plaintiff has been made the victim of acts that have adversely affected her

psychological and physical well-being.

                                           50.

      Accordingly, Defendants are liable for the damages Plaintiff has sustained as

a result of Defendant’s unlawful discrimination and retaliation.

             COUNT TWO: RETALIATION IN VIOLATION OF
              TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

                                           51.

      Plaintiff re-alleges paragraphs 13-44 as if set forth fully herein.

                                           52.

      Defendants’ actions, as detailed above, in retaliating against Plaintiff

because of her protected activity constitutes unlawful intentional retaliation in

violation of Title VII.



                                          11
        Case 1:20-cv-04357-CAP-CCB Document 1 Filed 10/26/20 Page 12 of 15




                                              53.

         Defendants willfully and wantonly disregarded Plaintiff’s rights, and

Defendants’ retaliation against Plaintiff was untertaken in bad faith.

                                              54.

         Accordingly, Defendants are liable for the damages Plaintiff has sustained as

a result of Defendants’ unlawful retaliation.

                    COUNT THREE: RACE DISCRIMINATION
                       IN VIOLATION OF 42 U.S.C. § 1981

                                              55.

         Plaintiff re-alleges paragraphs 13-44 as if set forth fully herein.

                                              56.

         Defendants subjected Plaintiff to discrimination on the basis of her race.

                                              57.

         Defendants’ actions in subjecting Plaintiff to different terms and conditions

of employment constitutes unlawful discrimination on the basis of race in violation

of 42 U.S.C. section 1981.

                                              58.

         The effect of the conduct was to deprive Plaintiff of economic opportunites,

and otherwise adversely affect Plaintiff’s status as an employee because of her

race.

                                             12
     Case 1:20-cv-04357-CAP-CCB Document 1 Filed 10/26/20 Page 13 of 15




                                           59.

      As a direct and proximate result of these actions, Plaintiff has been made a

victim of acts that adversely affected her psychological and physical well being.

                                           60.

      As a direct and proximate result of Defendants’ unlawful employment

practices, Plaintiff has been embarrassed, humiliated, and has suffered damage to

her emotional health and has lost back pay and front pay.

                                           61.

      Defendants have willfully and wantonly disregarded Plaintiff’s rights, and

Defendants’ discrimination against Plaintiff was undertaken in bad faith.

                                           62.

      Defendants chose not to take appropriate remedial steps to prevent or correct

the harassment.

    COUNT FOUR: VIOLATION OF 42 U.S.C. § 1981 RETALIATION

                                           63.

      Plaintiff re-alleges paragraphs 13-44 as if set forth fully herein.

                                           64.

      Plaintiff engaged in protected conduct when she complained about race-

based discrimination.


                                          13
     Case 1:20-cv-04357-CAP-CCB Document 1 Filed 10/26/20 Page 14 of 15




                                           65.

      Defendants subjected Plaintiff to adverse employment actions after Plaintiff

engaged in protected conduct.

                                           66.

      There was a causal connection between the protected conduct and the

adverse action.

                                           67.

      As a direct and proximate result of these actions, Plaintiff has suffered

damages.

                                           68.

      Defendants, therefore, are liable for the damages caused proximately

resulting from its retaliation.

                           VII. PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court:

      (a)           General damages for mental and emotional suffering caused by

                    Defendants’ misconduct;

      (b)           Punitive damages based on Defendants’ willful, malicious,

                    intentional,   and   deliberate   acts,   including   ratification,

                    condonation and approval of said acts;


                                         14
     Case 1:20-cv-04357-CAP-CCB Document 1 Filed 10/26/20 Page 15 of 15




      (c)          Reasonable attorney’s fees and expenses of litigation;

      (d)          Trial by jury as to all issues;

      (e)          Prejudgment interest at the rate allowed by law;

      (f)          Declaratory relief to the effect that Defendants have violated

                   Plaintiff’s statutory rights;

      (g)          Injunctive relief of reinstatement, or front pay in lieu thereof,

                   and prohibiting Defendants from further unlawful conduct of

                   the type described herein; and

      (h)          All other relief to which she may be entitled.

      Respectfully submitted the 26th day of October, 2020.

                                         BARRETT & FARAHANY

                                         s/ Adian R. Miller
                                         Adian R. Miller
                                         Georgia Bar No. 794647

                                         Attorney for Maisha Harris

1100 Peachtree Street, N.E., Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 Facsimile
adian@justiceatwork.com




                                           15
